Title: To James Madison from Jeremiah Moore, 1810 (Abstract)
From: Moore, Jeremiah
To: Madison, James


1810. “Although the following pages, cannot, on the ground of their intrinsick merit, claim your attention. Still the principles they embrace, will never fail to meet your warmest respect, and will be cordially embraced, although clothed in rags. The rights of human nature, the glory of our frame, are no doubt better understood, and more fully enjoyed in our happy country, than any other part of the habitable globe; and although they may be well expressed in the agregate, as comprehending a right to life, liberty, and the pursuit of happiness, in the way that the subject may embrace, as best calculated to ensure the end contemplated. Still as from the circumstances of the case, those rights are necessarily of a two fold nature; the necessity of defining them more fully, becomes more apparent; especially when divided into those of civil, and those of a religious kind—to the last of these, no right of choise, can be plead but when one rational inteligence is placed in opposition to another; but when a reference is had to the Divine Throne, all must fall with profound humility, and acknowledge that the object of Divine worship, holds exclusively, the authority of determining how and in what manner our religious adorations are to be offered up. And had legislators constantly attended to this, the curse of religious establishments, (so called) would never have afflicted the human family, nor profane priests have stained their garments in human blood—for whether the sacred scriptures are received as a divine revelation or not, the thing is quite the same, for if no such revelation exists, then every man is to follow the dictates of his own mind, and none can claim a right to think for him, and if a revelation is supposed, there is none can understand it for him, or determine in what manner he ought to yield obedience to the same; and to its divine author alone he is amenable for his conduct. The purity of his faith, practice, and moral rectitude, must be determined by God alone and all legislative interference must from hence, not only be an illegal usurpation, but finally corrupt the principles they profess to support and maintain.
“The design of the author, is therefore to show, that all and every attempt made by legislators to give sanction to creeds, and confessions of Faith, or in any otherwise govern and regulate modes of divine worship, provide for the maintainance of priests, preachers, or any other set of men under the name of teachers of religion, is an usurpation in its nature, and an assumption of power, that they neither hold in themselves, nor can their representatives delegate it to them—it is true, that this principle has been recognised in our constitution; but whether our legislators act in conformity thereto is yet to be ascertained; and whether money drawn from the public treasury, to pay men for professed religious services, does not involve the essence of an ecclesiastical establishment, is to be determined by the voice of our citizens, and not by any resolution that congress may please to adopt. The liberties of mankind have seldom, or never been overthrown at a single stroke but by sure and gradual steps. Tyrants have gained the object contemplated, and the public mind awakened to see the design, when there was no remedy left—and a combination of priests and legislators, when united, seldom fail to rob the people of all that is dear and valuable; and it is lamentable to see how greedily professed ministers of the Lord Jesus, grasp at the loaves and fishes provided by law, for their pious order. The small pittance that congress affords these gentlemen, without any constitutional right, (as the author supposes) creates emmalation, and the favorite of the majority shares the stake; and no doubt the losing candidate laments that the door is not wide enough to let all into the sweet chambers, where wealth may be had without toil, and a reward be had without merit. These dark forebodings has given birth to the following pages, and they are now offered to the public, having first begged that you will not spurn them indignant from your presence; but assured that the rights of human nature, civil and religious, will always be respected by James Maddison. The author flatters himself that the liberty he has taken in addressing this imperfect scribble to your attention, will be excused, when he tells you, that it is not because you are President of the United States, but because you have from your earliest appearance on the political stage, manifested a pure and steady regard to the rights of human nature. May you, sir, long live an honor to yourself, a blessing to this happy country, and when you bid farewell to all its interests, may you enter through grace, into the land of Eternal Light and Liberty; is the prayer of, sir, yours, with high consideration.”
